--------------------------------------------------------------------------------

Exhibit 10.36
 
Confidential treatment has been requested for portions of the exhibit. The
confidential portions have been omitted and are denoted by a triple asterisk
(***).  The confidential portions have been filed separately with the comission.
 
Logo [logo.jpg]
 
August 28, 2008


Mr. Oliver Burckhardt
[address]
[address]


Dear Oliver:


Following your departure from Orthofix Inc. (the “Company”), we understand that
you would like to assist us as a consultant with respect to ***. If ***, we
agree to pay you $25,000 on January 31, 2009 for your consulting services.
Payment to you of this sum is contingent on your readily assisting us from time
to time ***, as requested by Brad Mason.


We also understand that following your departure from the Company you would like
to sell 72,300 of your options (described in more detail on Attachment A) (the
“Options”) back to Orthofix International N.V. (“Parent”) in exchange for
payment to you of $125,000 (the “Option Payment”). In consideration for your
agreement to forfeit your right in and to and to otherwise cancel those Options
(including termination of the underlying Option agreements and any right to
exercise those Options), we will agree to pay you the Option Payment as follows:
$62,500 as soon as reasonably practicable following your departure from the
Company (but no later than October 1, 2008) and $62,500 on January 31, 2009.


The payments described in this letter (the “Payments”) are intended by you and
the Company to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the guidance and Treasury Regulations issued
thereunder to the extent applicable thereto, and this letter will be interpreted
and construed consistent with this intent.  Notwithstanding the foregoing, the
Company will not be required to assume any increased economic burden in
connection with the Payments.  The Company does not represent or warrant that
the Payments will comply with Section 409A of the Code or any other provision of
federal, state, or local law.  Neither the Company, nor any parent or affiliate,
nor its or their respective directors, officers, employees or advisers
(collectively, the “Parent Group”) will be liable to you (or to any other
individual claiming a benefit through you) for any tax, interest, or penalties
you might owe as a result of the Payments, and no member of the Parent Group
shall have any obligation to indemnify or otherwise protect you from the
obligation to pay any taxes pursuant to Section 409A of the Code. You will
indemnify the Parent Group for any tax, interest or penalties that may result
under Section 409A of the Code as a result of the Payments.


This letter represents the entire agreement between you and the Company with
regard to the subject matter hereof and supersedes any agreement between us
(written or oral) to the contrary. This letter will be governed by North
Carolina law and may only be amended or modified by a writing signed by you and
the Company.


Please indicate your agreement and acknowledgment to the above by signing where
indicated below and returning a copy to me. The offer represented by this letter
shall be void if we do not receive from you a countersigned copy of this letter
by 5:00 Eastern Time on August 28, 2008.


*** Confidential material omitted and filed separately with the Commission.
 

--------------------------------------------------------------------------------


 
Confidential treatment has been requested for portions of the exhibit. The
confidential portions have been omitted and are denoted by a triple asterisk
(***). The confidential portions have been filed separately with the comission.


Sincerely,


Orthofix Inc.


/s/ Bradley R. Mason


Bradley R. Mason, authorized signatory




Acknowledged and Accepted:





/s/ Oliver Burckhardt                                                      
Oliver Burckhardt, an individual
Dated: August 27, 2008
 

--------------------------------------------------------------------------------


 
Confidential treatment has been requested for portions of the exhibit. The
confidential portions have been omitted and are denoted by a triple asterisk
(***). The confidential portions have been filed separately with the comission.
 
Attachment A


List of Options




1.           22,300 Options with an exercise price of $44.97 shares represented
by a Nonqualified Stock Option Agreement under the Orthofix International N.V.
Amended and Restated 2004 Long-Term Incentive Plan, dated June 29, 2007, entered
into between Oliver Burckhardt and Parent.


2.           10,000 Options with an exercise price of $47.78 shares represented
by a Nonqualified Stock Option Agreement under the Orthofix International N.V.
Amended and Restated 2004 Long-Term Incentive Plan, dated August 21, 2007,
entered into between Oliver Burckhardt and Parent.


3.           40,000 Options with an exercise price of $58.43 shares represented
by a Nonqualified Stock Option Agreement under the Orthofix International N.V.
Amended and Restated 2004 Long-Term Incentive Plan, dated November 27, 2007,
entered into between Oliver Burckhardt and Parent.
 

--------------------------------------------------------------------------------